UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-20057 WNC HOUSING TAX CREDIT FUND II, L.P. California 33-0391979 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17782 Sky Park Circle Irvine, CA 92614-6404 (Address of principal executive offices) (Zip Code) (714) 662-5565 (Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated fileroNon-accelerated filerx Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x EXPLANATORY NOTE WNC Housing Tax Credit Fund II, L.P. is filing this amendment to its Quarterly Report on Form 10-Q for the period ended September 30, 2011 to file the corrected Statement of Operations. This Form 10-Q/A does not reflect events occurring after the filing of the original Form 10-Q filed with the Securities and Exchange Commission on November 14, 2011, or modify or update those disclosures affected by subsequent events.Except as described above, the Partnership has not modified or updated other disclosures or information presented in the original Form 10-Q. 2 WNC HOUSING TAX CREDIT FUND II, L.P. (A California Limited Partnership) INDEX TO FORM 10 – Q/A For the Quarterly Period Ended September 30, 2011 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets As of September 30, 2011 and March 31, 2011 3 Condensed Statements of Operations For the Three and Six Months Ended September 30, 2011 and 2010 4 Condensed Statement of Partners' Deficit For the Six Months Ended September 30, 2011 5 Condensed Statements of Cash Flows For the Six Months Ended September 30, 2011 and 2010 6 Notes to Condensed Financial Statements 7 Signatures
